                         UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


DONALD J. TRUMP, Candidate for President of
the United States of America,

                Plaintiff,                                             Case No. 2:20-cv-01785-BHL
       vs.

THE WISCONSIN ELECTIONS
COMMISSION, et al.,

                Defendants,

       and

WISCONSIN STATE CONFERENCE NAACP,
et al.,

                Intervenor-Defendants.


         NOTICE OF JOINDER IN DEFENDANTS’ EXPEDITED MOTIONS
            TO STAY EVIDENTIARY HEARING [DKTS. 62 AND 79] ON
         BEHALF OF INTERVENOR–DEFENDANTS WISCONSIN STATE
           CONFERENCE NAACP, DOROTHY HARRELL, WENDELL J.
                     HARRIS, SR., AND EARNESTINE MOSS
______________________________________________________________________________

         The Court has set an evidentiary hearing on President Trump’s motion for preliminary

  injunction and declaratory relief beginning at 9:00 a.m. on Thursday, December 10, 2020.

  Pursuant to the Court’s Order from earlier today [Dkt. 61], Intervenor-Defendants Wisconsin

  State Conference NAACP, Dorothy Harrell, Wendell J. Harris, Sr., and Earnestine Moss

  (collectively the “Wisconsin NAACP”) will be filing a motion to dismiss the President’s

  Complaint pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction and

  pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted.

  The Wisconsin NAACP’s motion, which will be filed today by the Court’s 5:00 p.m. deadline,




             Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 4 Document 90
 will raise various threshold legal issues which the Court needs to resolve before holding the

 scheduled hearing.

         Before a court can consider the merits of a claim, it “must first consider threshold issues

 of justiciability” which bear on the Court’s jurisdiction. Wernsing v. Thompson, 423 F.3d 732,

 742–43 (7th Cir. 2005). “Jurisdiction is the ‘power to declare law,’ and without it the federal

 courts cannot proceed.” Hay v. Indiana State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir.

 2002) (quoting Ruhrgas v. Marathon Oil Co., 526 U.S. 574, 577, 583 (1999)). The Wisconsin

 NAACP’s motion to dismiss, and the others now filed or in the process of being filed by other

 defendants in this case, directly address the Court’s inability to hear this matter or to otherwise

 proceed on the merits. Before the vast resources necessary to prepare for an evidentiary hearing

 are expended, the Court should first adjudicate the legal issues before it.

       Resolving the threshold questions raised in the various motions to dismiss likely will

eliminate the need for any evidentiary hearing or at least narrow the issues if one is to occur. On

November 9, 2020, the Trump Campaign filed suit in the Middle District of Pennsylvania alleging

a series of election improprieties, similar (and equally frivolous) to those alleged by Plaintiff here.

In Donald J. Trump for President, Inc. v. Kathy Boockvar, No. 4:20-cv-02078, 2020 WL 6821992

(Nov. 21, 2020), Judge Matthew Brann initially scheduled an evidentiary hearing on the plaintiffs’

motion for preliminary relief, but after hearing oral argument on the defendants’ motion to dismiss,

he not only adjourned the hearing without resetting it, but denied the plaintiffs’ motion for leave

to file a second amended complaint. Boockvar, 2020 WL 6821992 at *3-4, 14.

       The court in a post-election challenge in Arizona approached the problem similarly. See

Bowyer v. Ducey, No. 2:20-cv-02321 (D. Ariz.) [Dkt. 51]. There the district court had initially

scheduled an evidentiary hearing, as this Court has, but changed its mind after seeing the




                                        2
          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 4 Document 90
justiciability concerns raised by the defendants. In so doing, the district court modified the

schedule to use the time initially designated for an evidentiary presentation instead for legal

argument on these threshold issues.

        The Wisconsin NAACP respectfully requests that this Court proceed in a similar manner.

 For the reasons stated herein, Intervenor-Defendants Wisconsin State Conference NAACP,

 Dorothy Harrell, Wendell J. Harris, Sr., and Earnestine Moss, join the expedited motions filed

 earlier today by the Wisconsin Elections Commission, its members, and Secretary of State La

 Follette [Dkt. 62] and the City of Milwaukee defendants [Dkt. 79], asking this Court to stay

 Thursday’s evidentiary hearing until after a final decision is made regarding the pending and

 forthcoming motions to dismiss.

       Dated this 8th day of December 2020.

                                                s/ Joseph S. Goode
                                                Joseph S. Goode (WI State Bar No. 1020886)
                                                Mark M. Leitner (WI State Bar No. 1009459)
                                                John W. Halpin (WI State Bar No. 1064336)
                                                Allison E. Laffey (WI State Bar No. 1090079)
                                                LAFFEY, LEITNER & GOODE LLC
                                                325 E. Chicago Street
                                                Suite 200
                                                Milwaukee, WI 53202
                                                (414) 312-7003 Phone
                                                (414) 755-7089 Facsimile
                                                jgoode@llgmke.com
                                                mleitner@llgmke.com
                                                jhalpin@llgmke.com
                                                alaffey@llgmke.com

                                                Kristen Clarke (admission pending)
                                                Jon Greenbaum
                                                Ezra Rosenberg
                                                Ajay Saini (admission pending)
                                                Jacob Conarck
                                                Ryan Snow (admission pending)
                                                LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                                                UNDER LAW


                                       3
         Case 2:20-cv-01785-BHL Filed 12/08/20 Page 3 of 4 Document 90
                              1500 K Street NW
                              9th Floor
                              Washington, DC 20005
                              (202) 662-8315 (phone)
                              (202) 783-0857 (fax)
                              kclarke@lawyerscommittee.org
                              jgreenbaum@lawyerscommittee.org
                              erosenberg@lawyerscommittee.org
                              asaini@lawyerscommittee.org
                              jconarck@lawyerscommittee.org
                              rsnow@lawyerscommittee.org

                              Attorneys for Intervenor-Defendants Wisconsin
                              State Conference NAACP, Dorothy Harrell,
                              Wendell J. Harris, Sr., and Earnestine Moss




                              4
Case 2:20-cv-01785-BHL Filed 12/08/20 Page 4 of 4 Document 90
